644 S.E.2d 9 (2007)
HOSPICE AT GREENSBORO, INC. d/b/a Hospice and Palliative Care of Greensboro and Hospice of the Piedmont, Inc., Petitioners
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Division of Facility Services, Licensure and Certification Section and North Carolina Department of Health and Human Services, Division of Facility Services, Certificate of Need Section, Respondents and
Carrolton Home Care, Inc. d/b/a Community Home Care and Hospice, Respondent Intervenors.
No. 585P06.
Supreme Court of North Carolina.
March 8, 2007.
Maureen D. Murray, Susan M. Fradenburg, Allyson Jones Labban, Greensboro, for Hospice at Greensboro, et al.
June S. Ferrell, Assistant Attorney General, for NCDHHS.
Marcus C. Hewitt, Kevin W. Benedict, Raleigh, for Carrolton Home Care, et al.

ORDER
Upon consideration of the petition filed by Petitioners and Respondents on the 16th day of November 2006 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."